
	
		I
		112th CONGRESS
		1st Session
		H. R. 1611
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Grimm (for
			 himself and Mr. Bartlett) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the designation of Clean Energy Business Zones and for tax incentives for the
		  construction of, and employment at, energy-efficient buildings and clean energy
		  facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Business Zone Act of
			 2011 and as the Clean Energy Empowerment Zone Act of
			 2011.
		2.Designation of
			 clean energy business zones and tax incentives with respect to such
			 zones
			(a)In
			 generalChapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subchapter:
				
					ZClean energy
				business zones
						
							Part I. Designation.
							Part II. Tax benefits.
						
						IDesignation
							
								Sec. 1400V–1. Designation of Clean
				  Energy Business Zones.
							
							1400V–1.Designation
				of clean energy business zones
								(a)In
				generalThe Secretary may
				designate 40 clean energy business zones.
								(b)ConsultationIn designating such zones, the Secretary
				shall consult with—
									(1)the Secretary of Housing and Urban
				Development in the case of urban areas, and
									(2)the Secretary of
				Agriculture in the case of rural areas.
									(c)Designation
				criteriaIn designating such
				zones, the Secretary shall consider the following factors:
									(1)Whether the area
				already has a clean energy infrastructure or otherwise has a deteriorating
				conventional energy infrastructure.
									(2)Whether the area
				is reliant on carbon-intensive industries and, consequently, job loss is
				anticipated due to the transition to a clean energy economy.
									(3)Whether the area
				is home to business sectors that could complement new clean energy
				industries.
									(4)Whether the area
				has other environmental or economic conditions conducive to the establishment
				of facilities relating to the manufacture or research of clean energy or clean
				energy technologies, including the components used in such manufacture or
				research and the production of clean energy.
									(d)SizeAn
				area may be designated as a Clean Energy Business Zone only if it meets the
				requirements of section 1392(a)(3).
								(e)Period
				designations may be madeA
				designation may be made under subsection (a) only after 2011 and before
				2014.
								(f)Period for which
				designation is in effectAny
				designation under this section shall remain in effect during the period
				beginning on the date of the designation and ending on the close of the 10th
				calendar year beginning on or after such date of designation.
								IITax
				benefits
							
								Sec. 1400V–2. Tax benefits for clean
				  energy business zones.
							
							1400V–2.Tax
				benefits for clean energy business zones
								(a)Wage
				creditFor purposes of
				section 1396—
									(1)In
				generalSubject to the
				modifications in paragraph (2), a Clean Energy Business Zone shall be treated
				as an empowerment zone.
									(2)ModificationsIn applying section 1396 with respect to
				Clean Energy Business Zones—
										(A)In
				generalIn the case of qualified wages—
											(i)subsection (b)
				thereof shall be applied by substituting 30 percent for
				20 percent, and
											(ii)subsection (c)
				thereof shall be applied by substituting $20,000 for
				$15,000 each place it appears.
											(B)Qualified
				wagesFor purposes of subparagraph (A), the term qualified
				wages means qualified zone wages (as defined in section 1396(c)) for
				services performed by the employee—
											(i)in
				the construction of any qualified Green building, or
											(ii)in any qualified
				clean energy facility.
											(C)Coordination
				with basic creditThe $15,000
				amount in section 1396(c)(2) (without regard to this subsection) shall be
				reduced for any calendar year by the amount of wages paid or incurred during
				such year which are taken into account in determining the credit under this
				subsection.
										(3)Credit to be
				refundableSo much of the credit allowable by section 1396 solely
				by reason of this subsection shall be treated as allowed under subpart C of
				part IV of subchapter A of this chapter.
									(b)Expansion of
				work opportunity credit
									(1)In
				generalFor purposes of section 51, a Clean Energy Business Zone
				employee shall be treated as a member of a targeted group.
									(2)Clean energy
				business zone business employeeFor purposes of this
				subsection—
										(A)In
				generalThe term Clean Energy Business Zone employee
				means, with respect to any period, any employee of a Clean Energy Business Zone
				business if—
											(i)the principal
				place of abode of such employee during such period is within a Clean Energy
				Business Zone,
											(ii)substantially all the services performed
				during such period by such employee for such business are performed—
												(I)in the
				construction of any qualified Green energy building, or
												(II)in a qualified clean energy facility,
				and
												(iii)such employee
				had been employed in a carbon-intensive business at any time during the 1-year
				period ending on the date that the individual was first hired by the
				employer.
											(B)Clean energy
				business zone businessThe term Clean Energy Business Zone
				business means any trade or business—
											(i)which is located
				in a Clean Energy Business Zone, and
											(ii)at least 15 percent of the employees of
				which are residents of a Clean Energy Business Zone.
											(C)Special rules
				for determining amount of creditFor purposes of applying subpart
				F of part IV of subchapter A of this chapter to wages paid or incurred to any
				Clean Energy Business Zone business employee—
											(i)subsections (c)(4)
				and (i)(2) of section 51 shall not apply, and
											(ii)in determining
				qualified wages, the following shall apply in lieu of section 51(b):
												(I)Qualified
				wagesThe term qualified wages means wages paid or
				incurred by the employer to individuals who are Clean Energy Business Zone
				business employees of such employer for work performed during calendar year
				2012.
												(II)Only first
				$12,000 of wages per calendar year taken into accountThe amount
				of the qualified wages which may be taken into account with respect to any
				individual shall not exceed $12,000 per calendar year.
												(c)Clean renewable
				energy bonds
									(1)In
				generalFor purposes of section 54(c)(2), the term
				qualified facility includes—
										(A)any qualified
				Green building, and
										(B)any qualified
				clean energy facility.
										(2)ExtensionIn the case of bonds which are clean
				renewable energy bonds under section 54 solely by reason of this subsection,
				section 54(m) shall be applied by substituting December 31, 2022
				for December 31, 2009.
									(d)Increased
				expensing under section 179
									(1)In
				generalFor purposes of
				section 179, the dollar amount in effect under section 179(b)(1) for the
				taxable year shall be increased by the lesser of—
										(A)$250,000,
				or
										(B)the cost of qualified section 179 Clean
				Energy Business Zone property placed in service during the taxable year.
										(2)Qualified
				section 179 clean energy business zone propertyFor purposes of this subsection—
										(A)In
				generalThe term qualified section 179 Clean Energy
				Business Zone property means section 179 property (as defined in section
				179(d))—
											(i)which is described in section
				168(k)(2)(A)(i) or which is nonresidential real property or residential rental
				property,
											(ii)substantially all
				of the use of which is in—
												(I)a qualified Green
				building or a qualified clean energy facility, and
												(II)the active
				conduct of a trade or business by the taxpayer in such Zone,
												(iii)the original use
				of which in the Clean Energy Business Zone commences with the taxpayer on or
				after the date of the enactment of this section,
											(iv)which is acquired
				by the taxpayer by purchase (as defined in section 179(d)) on or after such
				date, but only if no written binding contract for the acquisition was in effect
				before such date, and
											(v)which is placed in
				service by the taxpayer during the 2-year period beginning on such date (during
				the 3-year period beginning on such date, in the case of nonresidential real
				property and residential rental property).
											(B)Exceptions
											(i)Alternative
				depreciation propertySuch term shall not include any property
				described in section 168(k)(2)(D)(i).
											(ii)Tax-exempt
				bond-financed propertySuch term shall not include any property
				any portion of which is financed with the proceeds of any obligation the
				interest on which is exempt from tax under section 103.
											(iii)Election
				outIf a taxpayer makes an election under this clause with
				respect to any class of property for any taxable year, this subsection shall
				not apply to all property in such class placed in service during such taxable
				year.
											(3)Special
				rulesFor purposes of this subsection, rules similar to the rules
				of subparagraph (E) of section 168(k)(2) shall apply, except that such
				subparagraph shall be applied—
										(A)without regard to
				and before January 1, 2013 in clause (i) thereof, and
										(B)by substituting
				qualified Clean Energy Business Zone property for
				qualified property in clause (iv) thereof.
										(4)Allowance
				against alternative minimum taxFor purposes of this subsection,
				rules similar to the rules of section 168(k)(2)(G) shall apply.
									(5)RecaptureFor purposes of this subsection, rules
				similar to the rules under section 179(d)(10) shall apply with respect to any
				qualified section 179 Clean Energy Business Zone property which ceases to be
				qualified section 179 Clean Energy Business Zone property.
									(e)Exclusion of
				capital gain on stock in qualified businesses
									(1)In
				generalGross income shall
				not include qualified capital gain from the sale or exchange of any Clean
				Energy Business Zone asset held for more than 5 years.
									(2)Clean Energy
				Business Zone assetFor purposes of this subsection—
										(A)In
				generalThe term Clean Energy Business Zone asset
				means—
											(i)any Clean Energy
				Business Zone business stock,
											(ii)any Clean Energy
				Business Zone partnership interest, and
											(iii)any Clean Energy
				Business Zone business property.
											(B)Clean energy
				business zone business stock
											(i)In
				generalThe term Clean Energy Business Zone business
				stock means any stock in a domestic corporation which is originally
				issued after the date of the enactment of this section if—
												(I)such stock is
				acquired by the taxpayer, before January 1, 2015, at its original issue
				(directly or through an underwriter) solely in exchange for cash,
												(II)as of the time
				such stock was issued, such corporation was a Clean Energy Business Zone
				business (or, in the case of a new corporation, such corporation was being
				organized for purposes of being a Clean Energy Business Zone business),
				and
												(III)during
				substantially all of the taxpayer's holding period for such stock, such
				corporation qualified as a Clean Energy Business Zone business.
												(ii)RedemptionsA
				rule similar to the rule of section 1202(c)(3) shall apply for purposes of this
				paragraph.
											(C)Clean energy
				business zone partnership interestThe term Clean Energy
				Business Zone partnership interest means any capital or profits interest
				in a domestic partnership which is originally issued after the date of the
				enactment of this section if—
											(i)such interest is
				acquired by the taxpayer, before January 1, 2015, from the partnership solely
				in exchange for cash,
											(ii)as of the time
				such interest was acquired, such partnership was a Clean Energy Business Zone
				business (or, in the case of a new partnership, such partnership was being
				organized for purposes of being a Clean Energy Business Zone business),
				and
											(iii)during
				substantially all of the taxpayer's holding period for such interest, such
				partnership qualified as a Clean Energy Business Zone business.
											A rule
				similar to the rule of subparagraph (B)(ii) shall apply for purposes of this
				subparagraph.(D)Clean energy
				business zone business property
											(i)In
				generalThe term Clean Energy Business Zone business
				property means property which is a qualified Green building if—
												(I)such property was
				acquired by the taxpayer by purchase (as defined in section 179(d)(2)) after
				the date of the enactment of this section and before January 1, 2015,
												(II)the original use
				of such property in the Clean Energy Business Zone commences with the taxpayer,
				and
												(III)during
				substantially all of the taxpayer's holding period for such property,
				substantially all of the use of such property was in a Clean Energy Business
				Zone business of the taxpayer.
												(ii)Special rule
				for buildings which are substantially improved
												(I)In
				generalThe requirements of subclauses (I) and (II) of clause (i)
				shall be treated as met with respect to—
													(aa)property which is
				substantially improved by the taxpayer before January 1, 2015, and
													(bb)any
				land on which such property is located.
													(II)Substantial
				improvementFor purposes of subclause (I), property shall be
				treated as substantially improved by the taxpayer only if, during any 24-month
				period beginning after December 31, 1999, additions to basis with respect to
				such property in the hands of the taxpayer exceed the greater of $5,000 or an
				amount equal to the adjusted basis of such property at the beginning of such
				24-month period in the hands of the taxpayer.
												(E)Treatment of
				clean energy business zone terminationThe termination of the
				designation of the Clean Energy Business Zone shall be disregarded for purposes
				of determining whether any property is a Clean Energy Business Zone
				asset.
										(F)Treatment of
				subsequent purchasers, etcThe term Clean Energy Business
				Zone asset includes any property which would be a Clean Energy Business
				Zone asset but for subparagraph (B)(i)(I), (C)(i), or (D)(i) (I) or (II) in the
				hands of the taxpayer if such property was a Clean Energy Business Zone asset
				in the hands of a prior holder.
										(G)5-year safe
				harborIf any property ceases to be a Clean Energy Business Zone
				asset by reason of subparagraph (B)(i)(III), (C)(iii), or (D)(i)(III) after the
				5-year period beginning on the date the taxpayer acquired such property, such
				property shall continue to be treated as meeting the requirements of such
				paragraph; except that the amount of gain to which paragraph (1) applies on any
				sale or exchange of such property shall not exceed the amount which would be
				qualified capital gain had such property been sold on the date of such
				cessation.
										(3)Clean energy
				business zone businessFor
				purposes of this subsection, the term Clean Energy Business Zone
				business means any trade or business if—
										(A)all buildings
				located in any Clean Energy Business Zone which are owned or occupied by such
				trade or business are qualified Green buildings or qualified clean energy
				facilities, and
										(B)such business
				would be an enterprise zone business (as defined in section 1397C)
				determined—
											(i)by
				substituting 80 percent for 50 percent in
				subsections (b)(2) and (c)(1) of section 1397C,
											(ii)by substituting 15 percent
				for 35 percent in subsections (b)(6) and (c)(5) of section
				1397C, and
											(iii)by treating no
				area other than the Clean Energy Business Zone as an empowerment zone or
				enterprise community.
											(4)Other
				definitions and special rules
										(A)Qualified
				capital gainExcept as
				otherwise provided in this paragraph, the term qualified capital
				gain means any gain recognized on the sale or exchange of—
											(i)a
				capital asset, or
											(ii)property used in
				the trade or business (as defined in section 1231(b)).
											(B)Gain before
				enactment or after 2014 not qualifiedThe term qualified
				capital gain shall not include any gain attributable to periods before
				the date of the enactment of this section or after December 31, 2014.
										(C)Certain gain not
				qualifiedThe term qualified capital gain shall not
				include any gain which would be treated as ordinary income under section 1245
				or under section 1250 if section 1250 applied to all depreciation rather than
				the additional depreciation.
										(D)Intangibles and
				land not integral part of Clean Energy Business Zone businessThe
				term qualified capital gain shall not include any gain which is
				attributable to real property, or an intangible asset, which is not an integral
				part of a Clean Energy Business Zone business.
										(E)Related party
				transactionsThe term qualified capital gain shall
				not include any gain attributable, directly or indirectly, in whole or in part,
				to a transaction with a related person. For purposes of this paragraph, persons
				are related to each other if such persons are described in section 267(b) or
				707(b)(1).
										(5)Certain rules to
				applyRules similar to the rules of subsections (g), (h), (i)(2),
				and (j) of section 1202 shall apply for purposes of this subsection.
									(6)Sales and
				exchanges of interests in partnerships and S corporations which are Clean
				Energy Business Zone businessesIn the case of the sale or
				exchange of an interest in a partnership, or of stock in an S corporation,
				which was a Clean Energy Business Zone business during substantially all of the
				period the taxpayer held such interest or stock, the amount of qualified
				capital gain shall be determined without regard to—
										(A)any gain which is
				attributable to real property, or an intangible asset, which is not an integral
				part of a Clean Energy Business Zone business, and
										(B)any gain
				attributable to periods before the date of the enactment of this section or
				after December 31, 2014.
										(f)Expensing of
				portion of cost of qualified clean energy facilities
									(1)In
				generalA taxpayer may elect
				to treat the cost of any qualified clean energy facility property as an expense
				which is not chargeable to capital account. Any cost so treated shall be
				allowed as a deduction for the taxable year in which the property is placed in
				service.
									(2)Maximum amount
				of deduction
										(A)In
				generalThe deduction under paragraph (1) for any taxable year
				shall not exceed $1,000,000.
										(B)Deduction
				allowed for only 5 yearsA
				deduction shall be allowed under this paragraph for any qualified clean energy
				facility property only for the taxable year during which the qualified clean
				energy facility is placed in service and for the first 4 taxable years
				thereafter.
										(3)Qualified clean
				energy facility propertyFor purposes of this subsection, the
				term qualified clean energy facility property means any
				property—
										(A)with respect to which depreciation (or
				amortization in lieu of depreciation) is allowable, and
										(B)which is installed
				on or in any qualified clean energy facility.
										(4)Basis
				reductionFor purposes of
				this subtitle, if a deduction is allowed under this subsection with respect to
				any qualified clean energy facility property, the basis of such property shall
				be reduced by the amount of the deduction so allowed.
									(5)TerminationThis
				subsection shall not apply to property placed in service after December 31,
				2014.
									(g)DefinitionsFor
				purposes of this section—
									(1)Qualified green
				building
										(A)In
				generalThe term qualified Green building means any
				building which is located in a Clean Energy Business Zone and which meets the
				standards prescribed by the Administrator of the Environmental Protection
				Agency under subparagraph (B) for such building.
										(B)StandardsThe Administrator of the Environmental
				Protection Agency shall develop and implement, in consultation with the
				Secretary of Energy, standards for a national energy and environmental building
				retrofit policy for single-family and multifamily residences. The Administrator
				shall develop and implement, in consultation with the Secretary of Energy and
				the Director of Commercial High-Performance Green Buildings, standards for a
				national energy and environmental building retrofit policy for nonresidential
				buildings. The programs to implement the residential and nonresidential
				policies based on the standards developed under this subparagraph shall
				together be known as the Retrofit for Energy and Environmental Performance
				(REEP) program.
										(2)Qualified clean
				energy facilityThe term
				qualified clean energy facility means any facility which is
				located in a Clean Energy Business Zone and which relates to the manufacture or
				research of clean energy or clean energy technologies, including the components
				used in such manufacture or research and the production of clean
				energy.
									.
			(b)Clerical
			 amendmentThe table of subchapters for chapter 1 of such Code is
			 amended by adding at the end the following new item:
				
					Subchapter Z. Clean Energy
				Business Zones..
				
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			3.Waiver of SBA
			 loan fees
			(a)Section
			 7(a) loansParagraph (18) section 7(a) of the Small
			 Business Act is amended by adding at the end the following new
			 subparagraph:
				
					(C)No fee permitted
				for clean energy construction loansNo fee may be imposed under this paragraph
				with respect to any loan made before January 1, 2022, for the construction of
				any qualified Green building (as defined in section 1400V–2(g) of the Internal
				Revenue Code of 1986) or any qualified clean energy facility (as defined in
				such
				section).
					.
			(b)Section 504
			 loansParagraph (2) of
			 section 503(d) of the Small Business Investment Act of 1958 is amended by
			 adding at the end the following new sentence: No fee may be imposed
			 under this paragraph with respect to any loan made before January 1, 2022, for
			 the construction of any qualified Green building (as defined in section
			 1400V–2(g) of the Internal Revenue Code of 1986) or any qualified clean energy
			 facility (as defined in such section).
			
